Citation Nr: 0941525	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  06-28 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation for status post right 
medial meniscectomy, resection of the medial plica, currently 
rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The appellant had active military service in the United 
States Navy from September 1981 to July 1992.  

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection for a right knee disability, i.e., status 
post right medial meniscectomy with a resection of the medial 
plica, was granted in a rating action that was issued in 
September 1994.  A 10 percent disability rating was assigned 
in accordance with the rating criteria found at 38 C.F.R. 
Part 4, Diagnostic Code 5259 (1992).  This rating criterion 
is used when there has been symptomatic removal of the 
semilunar cartilage.  

In September 2002, the appellant submitted a claim for an 
increased evaluation for the right knee disability.  A VA 
examination of the knee was accomplished in October 2002.  
The doctor who examined the appellant reported that he had 
reviewed an MRI of the knee that was accomplished in May 
2001.  Upon completion of the examination, the doctor 
diagnosed the appellant has having osteoarthritis and 
bursitis of the knee along with some limitations in prolonged 
walking, standing, climbing stairs, etcetera.  The examiner 
also indicated that any problems that the appellant was 
having with his right hip were secondary to the service-
connected right knee disability.  

The examination was forwarded to the RO which, after 
reviewing the appellant's private medical records and the 
exam results, granted an increased evaluation to 20 percent 
for the right knee disability.  The rating criteria used for 
this rating was 38 C.F.R. Part 4, Diagnostic Codes 5014 and 
5259 (2002).  Diagnostic Code 5014, osteomalacia, provides 
that a rating should be based on the limitation of motion of 
the affected parts as degenerative arthritis.  

The appellant once again applied for an increased evaluation 
for the right knee disability in September 2005.  In 
conjunction with his claim, the appellant underwent a VA 
examination in October 2005 and then again in July 2007.  
Both examinations were conducted by doctors but it appears 
from the examination reports that neither doctor reviewed the 
claims folder prior to examining the appellant.  Moreover, 
while arthritis had been documented (via an MRI) in the 
October 2002 examination, both examiners stated that the 
appellant was not suffering from arthritis.  This 
inconsistency needs to be clarified.  Also of note was the 
fact that the examiner in October 2002 reported that there 
was some looseness on the ACL but this was not commented on 
in 2005 and 2007.  

Although it has not been specifically mentioned by either the 
appellant or his representative, the Board believes that the 
medical results that have been most recently obtained are 
possibly misleading and contradict findings obtained 
previously.  Also it is unclear from the examination results 
in 2005 and 2007 whether either examiner had a complete 
picture of the appellant's disability in that it does not 
appear that either examiner reviewed the claims folder prior 
to examining the appellant.  Moreover, neither examiner 
discussed the positive evidence in support of the appellant's 
claim.  The Board therefore believes that both exams are 
inadequate and would not withstand judicial scrutiny based on 
the United States Court of Appeals for Veterans Claims, i.e., 
the Court's, pronouncements in Miller v. West, 11 Vet. App. 
345 (1998), Gabrielson v. Brown, 7 Vet. App. 36 (1994), and 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  Hence, it is the 
determination of the Board that the appellant should once 
again be examined and another, more complete, opinion 
obtained.

The Board would further add that because the RO, in 2003, had 
evaluated the appellant's claim using both 38 C.F.R. Part 4, 
Diagnostic Codes 5014 and 5259, the RO had a duty to provide 
the appellant with both of the rating criteria in the 
Statement of the Case and subsequent documents proffered by 
the RO.  In this instance, the RO did not do so - the RO did 
not provide the rating criteria used to evaluate degenerative 
arthritis.  Because this has not occurred, it is unclear 
whether the appellant truly understand what evidence he must 
submit in order to prevail on his claim.  That is, without 
being given all of the rating criteria that may be used to 
evaluate his service-connected knee disability, the appellant 
is unaware what the medical evidence must show in order for 
an evaluation in excess of 20 percent to be assigned.  

To ensure that the VA has met its duty to assist the 
appellant in developing the facts pertinent to his claim, in 
accordance with the VCAA, and to ensure full compliance with 
due process requirements, this case must be REMANDED to the 
RO/AMC for the further development of evidence.  Thus, the 
case is REMANDED to the AMC/RO for the following development:

1.  The RO/AMC should review the record 
and ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and subsequent interpretive 
authority as it pertains to all of the 
issues now on appeal.

2.  The RO/AMC should contact the 
appellant and ask that he identify all 
sources of medical treatment received 
since January 2005 (post-California) for 
his service-connected right knee 
disability, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  
Copies of the medical records from all 
sources, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.  If 
requests for any private treatment 
records are not successful, the RO/AMC 
should inform the appellant of the 
nonresponse so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 C.F.R. § 3.159 
(2009).

3.  The appellant should be scheduled for 
a VA orthopedic examination of the right 
knee.  The examination must be conducted 
by a physician; i.e., not a nurse 
practitioner, physicians' assistant, 
nurse, doctor of osteopathy, etcetera, 
and should, if possible, be conducted by 
a physician who has not previously 
evaluated the appellant.  The purpose of 
the exam is to assess the severity and 
scope of the appellant's service-
connected right knee disability.  The 
physician should be provided a copy of 
this remand together with the appellant's 
entire claims folder, and the examiner is 
asked to indicate whether he or she has 
reviewed the claims folder.  All 
appropriate tests should be conducted.

The orthopedist should specifically 
comment on whether the appellant now 
suffers from degenerative joint disease 
of the knee, as has been previously 
diagnosed, along with any other 
manifestations and symptoms produced by 
the disability.  Readings should be 
obtained concerning the appellant's range 
of motion of the right knee and any 
limitation of function of the parts 
affected by limitation of motion.  The 
examiner should also be asked to include 
the normal ranges of motion of the knee.  
Additionally, the examiner should be 
requested to determine whether the right 
knee exhibits weakened movement, excess 
fatigability, or incoordination, and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion lost or 
favorable or unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or incoordination.

The examiners should also be asked to 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or on 
use.

The claims folder and this Remand must be 
made available to the examiner for review 
prior to the examination.  The results 
proffered by the examiners must reference 
the complete claims folders and any 
inconsistent past diagnoses given.

4.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2009); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

Thereafter, the RO/AMC should readjudicate the claim now on 
appeal.  If the benefits sought on appeal remain denied, the 
appellant and the appellant's accredited representative 
should be provided a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of all relevant actions 
taken on the claim for benefits, to include a summary of the 
evidence and applicable law and regulations considered 
pertinent to the issue currently on appeal.  An appropriate 
period of time should be allowed for response.  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the appellant is 
hereby placed on notice that pursuant to 38 C.F.R. § 3.655 
(2009) failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


